Per Curiam.
In his original complaint, the plaintiff sought (1) reformation of a written contract, (2) specific performance of the contract as reformed, *739and (3) damages. The trial court concluded that reformation was unnecessary and rendered judgment for the plaintiff to recover damages on the ground that the contract as written had been broken. The defendant appealed to this court. We held that the trial court was in error in awarding damages on a cause of action which was neither alleged in the complaint nor orally claimed at the trial, and we ordered a new trial. Clipfel v. Kantrowitz, 143 Conn. 184, 190, 120 A.2d 416. The plaintiff amended his complaint by adding a second count in which he sought to recover damages for breach of the contract as written. After a trial of the equitable issues under the first count, the court found the issues for the defendant on that count. Thereafter, the defendant, by written motion, requested the court to order the issuance of a certificate of dissolution of attachment, in accordance with what is now § 52-324 of the 1958 Revision of the General Statutes. She has appealed from the denial of her motion.
A certificate of dissolution of the attachment was not in order since the issues under the second count of the amended complaint remained to be litigated. In so holding, we are not passing on the question whether the trial court proceeded correctly in entertaining the defendant’s motion.
There is no error.